In re Leray, Glenn; Leray, Daphne et ah; Leray, Elaine; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafourche, 17th Judicial District Court Div. B, No. 80852; to the Court of Appeal, First Circuit, No. 2006 CW 2479.
Granted in part. The district court’s ruling of November 14, 2006, is amended to provide that plaintiffs may call the jurors at the evidentiary hearing on the motion for new trial. See La. C.E. art. 606(B). In all other respects, the application is denied.
VICTORY, J„ would deny.
KNOLL, J., would deny.